Citation Nr: 1212215	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that found new and material evidence had not been received to reopen a claim for service connection for hearing loss in the left ear.  

This matter was previously before the Board in June 2010, and was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

By rating decision dated April 1980, the RO denied the Veteran's claim for service connection for hearing loss in the left ear.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  The Veteran subsequently sought to reopen his claim for service connection for hearing loss in the left ear.  

The statement of the case issued in March 2008, reflects that the RO reopened the claim for service connection for hearing loss in the left ear.  Thus, it considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In its June 2010 decision, the Board remanded the issue of service connection for a psychiatric disability, to include PTSD, anxiety and depression.  Based on the additional evidence received pursuant to the remand, the RO, by rating action dated August 2011, granted service connection for anxiety disorder not otherwise specified, and assigned a 50 percent evaluation for it.  No appeal has been taken from that determination.  Since this represents a complete grant of the benefit sought on appeal, the issue of service connection for a psychiatric disability, however classified, is not before the Board at this time.  

FINDINGS OF FACT

1.  An unappealed April 1980 rating decision denied service connection for hearing loss in the left ear.  

2.  Evidence added to the claims file since the April 1980 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for hearing loss in the left ear.

3.  The Veteran's preexisting hearing loss in the left ear did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1980, which denied service connection for hearing loss in the left ear, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the April 1980 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Pre-existing left ear hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system, to have been so aggravated.  §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2007 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for hearing loss in the left ear, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, the letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded VA medical examinations to obtain an opinion regarding the etiology of the hearing loss in his left ear.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate as to this appeal.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, the reports of VA examinations, and the testimony of the Veteran and his spouse at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Law

New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claim to reopen

The evidence before VA at the time of the prior final decision in April 1980 included the service treatment records.  An audiometric test on the entrance examination in May 1967 revealed that the hearing threshold levels in decibels in the left ear were 15 (30), 5 (15), 0 (10), and 0 (5), at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  In a report of medical history completed at that time, the Veteran reported ear, nose, or throat trouble, but denied having hearing loss.

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

An audiometric test on the discharge examination in July 1969 disclosed the hearing threshold levels in decibels in the left ear were 10, 5, 5 and 10 at 500, 1,000, 2,000, and 4,000 Hertz, respectively.

As noted above, by rating action dated April 1980, the RO denied service connection for hearing loss in the left ear.  The Veteran was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  As such, that determination is final.  38 U.S.C.A. § 7105.

The additional evidence includes private and VA outpatient treatment records and VA examination reports.  These records demonstrate the Veteran has sensorineural hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  See April 2009, April 2010, and October 2011 VA examination reports.  

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for hearing loss in the left ear.  Since the record now documents the Veteran has hearing loss disability for VA purposes in that ear, the Board concludes the additional evidence is new and material, as it raises a reasonable possibility of substantiating the claim, when considered in conjunction with the record as a whole.  While there is some evidence against the claim, the negative evidence does not preclude a possibility of substantiating the claim.  

Thus, the additional evidence raises a reasonable possibility that the Veteran has left ear hearing loss disability that is related to service, to include aggravation, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for hearing loss in the left ear is reopened.

The Board points out that the RO, in the statement of the case issued in March 2008, discussed the matter on the merits, and the appellant has argued the merits throughout the appeal.  As such, service connection on the merits may now be considered without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Reopened claim

In addition to the in-service audiometric tests summarized above, the Board notes there are no complaints or findings concerning a hearing loss in service.  A report of medical history on the separation examination in July 1969 shows the Veteran reported having, or having had, hearing loss.  A clinical evaluation of the ears on the separation examination was normal.  

VA medical records disclose the Veteran was seen for unrelated complaints in August 1980.  Under the review of systems, there was no mention of a hearing loss.  An examination of the ears was negative.  

The Veteran was afforded an audiometric examination by the VA in April 2006.  The examiner stated she reviewed the claims folder.  She indicated the audiometric tests in service were within normal limits in the left ear.  The Veteran related noise exposure in service from rocket and mortars and from helicopters, rifle fire and sirens.  He also described working at a paper mill for a few months after service and claimed there was a lot of noise.  Following the testing, the examiner concluded the results were not felt to provide an accurate measure of auditory function.  She added the hearing test results were not adequate to be used for rating or diagnostic purposes.  She opined that if a hearing loss was present in the left ear, it was not likely that it was related to noise exposure in service since the Veteran had normal audiometric thresholds at separation.  

The Veteran was seen by a private audiologist in July 2007.  The examiner stated the test results demonstrated the Veteran had a sensorineural hearing loss in his left ear.  

On VA audiological examination in April 2009, the examiner stated he reviewed the claims folder.  The Veteran again reported a history of in-service noise exposure.  He described difficulty hearing conversations for more than 15 years.  Audiometric examination revealed left ear puretone thresholds, in decibels, at pertinent Hertz levels, consistent with hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  The examiner concluded the test results were most compatible with a sensorineural hearing loss in the left ear.  He added that based on the history and examination documented, the Veteran's current hearing loss in his left ear was not related to in-service noise exposure.  He stated that given the normal hearing in the left ear on the separation examination, and no evidence of a significant shift in thresholds from the entrance examination to discharge, the hearing impairment was less likely as not caused by or a result of military noise exposure.  

On VA audiological examination in April 2010, audiometric testing revealed left ear puretone thresholds, in decibels, at pertinent Hertz levels, consistent with hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  

The Veteran was again afforded an audiometric examination by the VA in October 2011.  He described in-service noise exposure from M14/16 fire and from helicopter engines coming in and out of the camp.  Audiometric examination revealed left ear puretone thresholds, in decibels, at pertinent Hertz levels, consistent with hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  The examiner stated the test results showed the Veteran had a mild to moderately severe sensorineural hearing loss in the left ear.  He observed, having reviewed the claims folder, that comparing the audiograms on the entrance and separation examinations, there was no threshold shift.  He conceded the Veteran was subjected to noise in service.  However, given that the left ear thresholds were on the top of the normal hearing range on the separation examination, and that there was no evidence of a significant shift (though improvement was noted) in thresholds from entrance to discharge, the Veteran's hearing impairment in his left ear was not caused by or a result of military noise exposure.  

Since the entrance examination demonstrates the Veteran had a hearing loss in the left ear, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting hearing loss in the left ear chronically increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is nothing in the clinical record to suggest the Veteran's preexisting hearing loss in his left ear increased in severity during service.  The service treatment records show no complaints or findings concerning a hearing loss.  In addition, the audiometric test conducted on the discharge examination in July 1969 was within normal limits.  Thus, some hearing loss was noted on entrance and was not present when he was discharged from service.  Although the Veteran has argued the audiometric test on the separation examination revealed a threshold shift when compared to the test performed when he entered service, the fact remains this is not true.  In this regard, the Board emphasizes that the VA examiners observed that there was no such threshold shift.  It is clear from the opinions the VA examiners expressed following the examinations in April 2009 and October 2011, that they concluded the Veteran's preexisting hearing loss in his left ear did not increase in severity in service.  

Further, the record is devoid of any complaint or finding relative to a hearing loss in the Veteran's left ear for many years following service.  This is highly probative evidence against the Veteran's allegation his hearing loss increased in severity during service.  

The Board also acknowledges the Veteran's assertions that his left ear hearing loss is related to service, to include having been aggravated therein.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a hearing loss in his left ear.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Since new and material evidence has been received, the claim for service connection for hearing loss in the left ear is reopened, and the appeal, to this extent, is granted.

Service connection for hearing loss in the left ear is denied.




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


